DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered.
Applicant’s Submission of a Response
Applicant’s submission of response was received on 01/07/2022.  Presently claims 20-27 and 29-38 are pending.  Claims 1-19 and 28 are cancelled.  

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 01/07/2022, with respect to claim 20 have been fully considered and are persuasive.  The prior art of record fails to disclose of a scoop having side walls extending from the base of the at least one wind trap at right angles, wherein the side walls are perpendicular to one another to form a diamond structure.  
A non-statutory double patenting rejection has been issued for claims 24 and 33 (see rejections below).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 24 and 33 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 4 and 8, respectively, of U.S. Patent 10,718,312 in view of Parera (US 2011/0215582 A1).
Regarding claim 24 of the present application, claim 4 of U.S. Patent 10,718,312 recites all of the limitations of claim 24, except of the at least one petal being rigid and flat.  
However, Parera teaches of a wind turbine having at least one rigid (strong, [0026], lines 7-9), flat (as shown in Fig. 1) petal (20, 22) that moves between an open position, wherein wind is not blocked by the at least one petal (20, as shown in Fig. 1), and a closed position (22, Fig. 1), wherein the at least one petal blocks the wind thereby causing the wind to move the at least one wind trap and rotate the hub ([0029]).  Since the patent claim recites all of the other remaining limitations of claim 24 of the present application, it would have been obvious to one of ordinary skill in the art to modify the at 
	
Regarding claim 33 of the present application, claim 8 of U.S. Patent 10,718,312 recites all of the limitations of claim 33, such as a support structure, hub, generator, at least one wind trap, a plurality of petals, a front and rear framework, synchronizer, and push rods, except that the plurality of petals are flat.  
However, Parera teaches of a wind turbine having at least one rigid (strong, [0026], lines 7-9), flat (as shown in Fig. 1) petal (20, 22) that moves between an open position, wherein wind is not blocked by the at least one petal (20, as shown in Fig. 1), and a closed position (22, Fig. 1), wherein the at least one petal blocks the wind thereby causing the wind to move the at least one wind trap and rotate the hub ([0029]).  Since the patent claim recites all of the other remaining limitations of claim 24 of the present application, it would have been obvious to one of ordinary skill in the art to modify the at least one pedals recited in the patent claim to be rigid and flat as taught by Parera in order for the petals to withstand the force of an incident high-velocity wind (Parera, [0026], lines 7-9).

Claim Objections
Claims 26, 31, 33, and 36 are objected to because of the following informalities:
Claim 26, line 5, change: “such that the at least one horizontal
Claim 26, line 6, change: “the second end of the at least one horizontal support arm…”
Claim 31, line 8, change: “to allow the at least one wind trap…”
Claim 31, line 9, change: “maintenance on the at least one wind trap.”
Claim 33, line 6, change: “and the at least one wind trap having a base;”
Claim 36, line 2, change: “the at least one wind trap having a faceted…”
Claim 36, line 3, change: “from the base of the at least one wind trap.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 29 recites the limitation "a scoop" in line 2.  It is unclear if the scoop recited in claim 29 is an additional scoop or if the limitations recited in claim 29 refer to the “scoop” recited in claim 26.  Due to the ambiguity and lack of clarity of the claim 

Claim 30 recites the limitation "a scoop" in line 3.  It is unclear if the scoop recited in claim 29 is an additional scoop or if the limitations recited in claim 30 refer to the “scoop” recited in claim 26.  Due to the ambiguity and lack of clarity of the claim limitation in claim 30, the metes and bounds of the claim cannot be determined, which renders the claim indefinite.  

Allowable Subject Matter
Claims 20-23 and 25 are allowed.
Regarding Claim 20, the close prior art of record is Parera (US 2011/0215582).  
Parera discloses a wind turbine (Fig. 1), comprising: a support structure (30) for supporting a rotatable, vertical hub (28); at least one horizontal monolithic support arm (18,16 as shown in Fig. 1) each having first and second opposite ends wherein the first end (18a, Fig. 1) is connected to the hub (arm end 18a secured to hub 28, [0027], lines 1-2, shown in Fig. 1); and at least one wind trap (20, 22, as shown in Fig. 1) fixedly connected to the second end (secured, [0026], lines 1-9, wind trap is connected to second arm end 18b via an axial channel and by post 26 at end 18b) of each of the at least one support arm (18,16) and having at least one rigid (strong, [0026], lines 7-9), flat (as shown in Fig. 1) petal (20, 22) that moves between an open position, wherein wind is not blocked by the at least one petal (20, as shown in Fig. 1), and a closed 
Parera however, fails to disclose or suggest a scoop having side walls extending from the base of the wind trap at right angles wherein the side walls are perpendicular to one another to form a diamond structure.

Claim 26 is allowable for the same reason set forth in claim 20 above.
Claims 27 and 31-32 would be allowable due to their dependency on claim 26.
Claims 29-30 would be allowable if the 112 rejections stated above are overcome.
With respect to claims 24 and 33, as stated in the prior office action mailed on 03/26/2021, the prior art of record fails to disclose all of the limitations for each of the claims.
Claims 34-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        03/29/2022